                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF TENNESSEE
                               AT KNOXVILLE

  GREG ADKISSON, et al.,                    )
            Plaintiffs,                     )
  v.                                        )   No.: 3:13-CV-505-TAV-HBG
  JACOBS ENGINEERING GROUP, INC.,           )
            Defendant.                      )
                                            )        Lead Case Consolidated with
                                            )
  KEVIN THOMPSON, et al.,                   )
            Plaintiffs,                     )
  v.                                        )   No.: 3:13-CV-666-TAV-HBG
  JACOBS ENGINEERING GROUP, INC.,           )
            Defendant.                      )
                                            )        as consolidated with
                                            )
  JOE CUNNINGHAM, et al.,                   )
            Plaintiffs,                     )
  v.                                        )   No.: 3:14-CV-20-TAV-HBG
  JACOBS ENGINEERING GROUP, INC.,           )
            Defendant.                      )
                                            )
                                            )
  BILL ROSE,                                )
            Plaintiff,                      )
  v.                                        )   No.: 3:15-CV-17-TAV-HBG
  JACOBS ENGINEERING GROUP, INC.,           )
            Defendant.                      )
                                            )
                                            )
  CRAIG WILKINSON, et al.,                  )
            Plaintiffs,                     )
  v.                                        )   No.: 3:15-CV-274-TAV-HBG
  JACOBS ENGINEERING GROUP, INC.,           )
            Defendant.                      )
                                            )
                                            )
  ANGIE SHELTON, as wife and next of        )
  Kin on behalf of Mike Shelton, et al.,    )
                 Plaintiffs,                )
  v.                                        )   No.: 3:15-CV-420-TAV-HBG
  JACOBS ENGINEERING GROUP, INC., et al.,   )
                 Defendants.                )
                                            )




Case 3:13-cv-00505-TAV-HBG Document 431 Filed 11/26/18 Page 1 of 9 PageID #: 15499
  JOHNNY CHURCH,                                         )
            Plaintiff,                                   )
  v.                                                     )    No.: 3:15-CV-460-TAV-HBG
  JACOBS ENGINEERING GROUP, INC., et al.,                )
            Defendants.                                  )
                                                         )
                                                         )
  DONALD R. VANGUILDER, JR.,                             )
             Plaintiff,                                  )
  v.                                                     )    No.: 3:15-CV-462-TAV-HBG
  JACOBS ENGINEERING GROUP, INC.,                        )
             Defendant.                                  )

                          PLAINTIFFS’ MOTION FOR REFERENCE
                         OF CONSOLIDATED CASES TO MEDIATION
                         AND FOR STAY OF PHASE II PROCEEDINGS

         Pursuant to 28 U.S.C. § 651, et seq, and Local Rules 16.3 and 16.4, Plaintiffs in the above-

  captioned Adkisson consolidated cases move the Court to refer these cases to mediation with a

  court-approved mediator. The jury verdict in the consolidated Phase I trial holding Jacobs

  Engineering Group, Inc. (“Jacobs”) negligent and finding general causation for each of the types of

  diseases suffered by Plaintiffs sets up Phase II which could potentially require 70 individual trials

  on specific causation and damages. These cases are suitable for mediation at this stage to further

  judicial economy and efficiency because of the time and resources of the Parties and the Court that

  it would take to try these individual cases. Plaintiffs further request the Court to stay post-Phase I

  trial motions and Phase II proceedings for 120 days to allow the parties to focus on mediation. If

  mediation is unsuccessful the post-Phase I motions can be filed, and the Phase II schedule can

  commence after the 120-day period. Plaintiffs will file their proposed Phase II procedure

  separately.

  I.     THE COURT HAS THE AUTHORITY TO ORDER MEDIATION, EVEN IF THE
         PARTIES DO NOT CONSENT.

         This Court has the authority, pursuant to 28 U.S.C. § 652(a), and Local Rule 16.4, to

  require mediation, even if the parties do not consent. Plaintiffs’ counsel has conferred with Jacobs’

                                                    2

Case 3:13-cv-00505-TAV-HBG Document 431 Filed 11/26/18 Page 2 of 9 PageID #: 15500
  counsel about the possibility of mediation, and Jacobs has expressed concerns but has not opposed

  the concept of mediating prior to Phase II.

          Plaintiffs believe this case is suitable for mediation at this stage and request the Court to

  address this Motion as soon as practicable under Local Rule 16.4(a), which states:

          With or without the agreement of the parties in any civil action, except those
          exempted pursuant to Local Rule 16.3, the Court may refer all or part of the
          underlying dispute to Mediation pursuant to this Local Rule [emphasis added].
          Any Mediation reference may be withdrawn by the presiding judge upon a
          determination for any reason that the matter referred is not suitable for
          Mediation. Once an order has been entered directing that the parties participate in
          a Mediation, the parties will be required to do so unless the Court enters an order
          withdrawing the Mediation Reference.

  These civil actions are not the type exempted from mediation referral pursuant to Local Rule

  16.3.

  II.     THESE CASES ARE ENTIRELY SUITABLE FOR MEDIATION.

          This Court has previously ordered mediation over the objection of a party in litigation

  related to the TVA coal ash disaster. In re: Tennessee Valley Authority Ash Spill Litigation, No.

  3:09-CV-009, et seq., 2012 WL 12877389, at *2 (E.D. Tenn., Nov. 20, 2012). 1 At the time of the

  mediation order, the Ash Spill Litigation was in a similar posture as this case: the Court had

  bifurcated the trial into Phase I on liability and Phase II for individual causation and damages, and

  the Court had decided the liability issue for all of the plaintiffs following a Phase I bench trial,

  leaving over 800 individual plaintiffs for Phase II trials.

          The Court weighed TVA’s objection to the timing of mediation and determined the

  litigation was one that could benefit from mediation based on four factors: (1) the parties disagreed

  as to how Phase II should proceed, and given the varied approaches, determined it would be


  1
    In a more recent case, this Court ordered mediation and a stay pending mediation where the parties agreed to
  mediation in some form but disagreed on the timing, whether a stay was warranted, and whether a qualified mediator
  was available on the Court’s list. House of Bryant Publications, LLC v. City of Rocky Top, No.: 3:14-CV-93, 2015 WL
  11181722, at *2 (E.D. Tenn., Oct. 2, 2015).
                                                          3

Case 3:13-cv-00505-TAV-HBG Document 431 Filed 11/26/18 Page 3 of 9 PageID #: 15501
  beneficial to attempt mediation before one, or some combination, of the approaches were

  implemented; (2) Phase II, however configured, would take a significant amount of both the

  Court’s and the parties’ time and resources, and mediation would be in the interest of judicial

  economy and efficiency; (3) mediation would not necessarily prolong the litigation, because it

  would be conducted within a relatively short time frame, and Phase II would still commence within

  a reasonable time after the conclusion of Phase I; and (4) mediation can occur successfully at all

  stages of litigation, even complex litigation, especially given prior rulings on dispositive and non-

  dispositive issues providing the parties a framework to undertake a meaningful mediation process.

  Id. The mediation, although lengthy, was ultimately successful, resulting in a tremendous savings

  of the Court’s and the parties’ time and resources.

         Based on these factors, the Adkisson consolidated cases are similarly suitable for mediation.

  First, while the parties have not yet filed their proposals for Phase II of the trial, based on at least

  one of the Rule 50(a) motions raised by Jacobs, there is likely to be disagreement on the scope of

  the issues to be tried in Phase II. For instance, Jacobs argued in an oral Rule 50(a) motion that each

  individual Plaintiff would have to prove which breach of Jacobs’ duty damaged them and somehow

  differentiate their damages based on the specific breach. Plaintiffs do not believe such proof is

  required in Phase II. Plaintiffs also anticipate there will be disagreement by Jacobs about the

  manner in which punitive damages will be tried in Phase II, although Jacobs expressly waived

  Seventh Amendment objections to new juries hearing punitive damages claims in Phase II.

         Second, there is no doubt that individual trials on specific causation and damages for 70

  Plaintiffs, as well as punitive damages, however configured, would take a significant amount of

  both the Court’s and the parties’ time and resources. Perhaps a few Phase II bellwether trials would

  provide guidance for the parties for settlement later, but even these would amount to months of

  discovery, significant expert and discovery expenses, and months of trial time. Mediation now may

                                                     4

Case 3:13-cv-00505-TAV-HBG Document 431 Filed 11/26/18 Page 4 of 9 PageID #: 15502
  avoid this time and expense.

          Third, mediation at this stage would not necessarily prolong the litigation. The Court can

  impose a reasonable deadline for mediation and also proceed with setting deadlines for Phase II in

  case mediation is unsuccessful. Phase II could still be conducted in a reasonable amount of time

  after the Phase I trial. Plaintiffs have proposed a 120-day stay to allow for mediation. The parties

  will be aware they should be prepared to proceed immediately with the Phase II discovery and

  pretrial schedule if mediation is unsuccessful.

          Fourth, the evidence at trial and the jury verdict on liability and general causation, as well

  as this Court’s prior rulings on dispositive motions, provide the parties a framework to undertake a

  meaningful mediation process. One approach would be to group the cases for mediation by

  diseases for which general causation was found by the jury. The parties have most, if not all, of the

  medical records for Plaintiffs and can evaluate for themselves the strength of the medical claims.

  Discovery has been provided for most of these Plaintiffs, and many of them have been deposed.

  For those who have not, Plaintiffs can provide further information Jacobs might need to evaluate

  their claims. The evidence heard by the jury in Phase I and the jury’s verdict on liability also

  provide information for the parties to consider the possibility of punitive damages awards.

          Finally, Plaintiffs ask this Court to consider the length of time these cases have been

  pending and the fact that some of the Plaintiffs have died and many are sick and disabled without

  health insurance or the ability to support themselves and their families. A series of Phase II jury

  trials might result in greater compensation, but many of the Plaintiffs may not be alive to benefit

  from it. Mediation is at least worth a try on the chance that it may provide more immediate relief to

  the neediest of the Plaintiffs.




                                                    5

Case 3:13-cv-00505-TAV-HBG Document 431 Filed 11/26/18 Page 5 of 9 PageID #: 15503
  III.   THE PARTIES CAN ATTEMPT TO AGREE ON A MEDIATOR, OR THE COURT
         CAN APPOINT ONE PURSUANT TO LOCAL RULE 16.4(o).

          If the Court orders mediation, the parties can attempt to agree on a mediator or mediators.

  The parties were able to agree on two mediators in the Ash Spill Litigation, and Plaintiffs would

  request thirty (30) days for the Parties to attempt agreement in this case. If they are unable to agree,

  Local Rule 16.4(o) provides a procedure for the Court to select one:

         (1) In the event the parties cannot agree on a Mediator, the Administrator
         [Administrator of the Federal Mediation Program] shall select three approved
         Mediators and one additional approved Mediator for each additional party over two.
         After receiving the Administrator’s designation, the parties shall each strike one
         name from the Court’s designations. The remaining Mediator shall be assigned to
         the case unless a timely objection is made to the Administrator and upheld. In that
         event, or in the event the Mediator selected cannot serve, the process will be
         repeated.
         (2) In the event the parties cannot agree on the compensation of the Mediator, the
         parties shall submit the dispute to the Administrator who shall set the Mediator’s
         compensation.

  The parties and the Court may wish to consider a mediator who is not currently on the list of

  approved mediators based on their experience in similar cases.

  IV.    THE CO URT CAN OVERSEE THE MEDIATION TO MAKE SURE IT IS
         EFFECTIVE.

         This Court has the ultimate authority, pursuant to 28 U.S.C. § 652 and Fed. R. Civ. P. 16,

  to oversee the mediation if the parties are not participating in good faith or if an impasse

  develops. Plaintiffs request that the Court include in its Order of Reference to Mediation the

  ability of any party to request a conference with the Court, if necessary to facilitate the success of

  the mediation.

  V.     THE COURT SHOULD REQUIRE JACOBS TO BRING DECISION MAKERS
         WITH AUTHORITY TO NEGOTIATE A SETTLEMENT TO THE MEDIATION,
         INCLUDING INSURERS.

         Pursuant to Local Rule 16.4(l), Jacobs should be required to bring to the mediation at least

  one senior manager with authority to settle. The Local Rule states:

                                                     6

Case 3:13-cv-00505-TAV-HBG Document 431 Filed 11/26/18 Page 6 of 9 PageID #: 15504
         Unless otherwise excused by the Mediator in writing, all parties, or party
         representatives, and any required claims professionals (e.g., insurance adjusters)
         shall be present at the Mediation Conference with full authority to negotiate a
         settlement. Failure to comply with the attendance or settlement authority
         requirements may subject a party to sanctions by the Court.

  In addition to a senior manager, Jacobs should be required to bring to the mediation a

  representative of any insurer who may be liable to satisfy all or part of a possible judgment in the

  action. In furtherance of this requirement, Plaintiffs request that the Court direct Jacobs to produce

  a copy of the ACE American Insurance Company, Commercial General Liability Policy No. HDO

  G2529030, identified in Jacobs’ initial disclosures but not produced, as well as copies of any and

  all insurance agreements and policies, including general liability, professional liability, or coverage

  for errors and omissions, in any way relating to the claims asserted in the Adkisson cases, including

  declaration sheets, specified policy periods, issuing insurance company, and any reservation of

  rights letters or coverage denials. Jacobs should also be required to produce any indemnity

  agreements that could cover all or part of any judgment rendered.

  VI.    THE COURT SHOULD STAY FURTHER PROCEEDINGS FOR 120 DAYS
         PENDING THE COMPLETION OF MEDIATION.

         Plaintiffs propose that the mediation should be completed within 120 days from the Court’s

  Order and request the Court to stay further proceedings, including post-Phase I trial motions, Phase

  II discovery, and Phase II expert disclosures during this time period. Plaintiffs intend to submit

  their proposal for Phase II of the trial prior to the status conference to be held on January 11, 2019

  and will request that the Court establish a schedule for Phase II commencing after the end of the

  120-day period for mediation. Plaintiffs also propose that the mediator file a report with the Court

  stating the outcome of the mediation within seven (7) days following the conclusion of the

  mediation, as contemplated by Local Rule 16.4(m).




                                                    7

Case 3:13-cv-00505-TAV-HBG Document 431 Filed 11/26/18 Page 7 of 9 PageID #: 15505
                                           CONCLUSION

         For the reasons set out above, Plaintiffs respectfully request that the Court enter an Order:

  (1) referring the above-captioned cases to mediation to be conducted within 120 days of the Order

  and staying further proceedings during this time period; (2) requiring Jacobs to bring to the

  mediation a senior manager with authority to settle, as well as insurance adjustors with insurance

  policies that might be used to satisfy any possible judgment in this case; (3) requiring Jacobs to

  produce ACE American Insurance Company, Commercial General Liability Policy No. HDO

  G2529030, as well as any other insurance policy or indemnity agreement that might be used to

  satisfy any possible judgment in this case; (4) requiring the parties to submit a joint proposal for

  appointment of a mediator within thirty (30) days of the Order; and (5) requiring the mediator to

  file a report with the Court stating the outcome of the mediation within seven (7) days following

  the conclusion of the mediation

         Respectfully submitted.

                                               /s/ Gary A. Davis
                                               Gary A. Davis, TN. Bar No. 009766
                                               James S. Whitlock, NC Bar No. 34303
                                               (admission Pro Hac Vice)
                                               Davis & Whitlock, P.C.
                                               21 Battery Park Ave., Suite 206
                                               Asheville, NC 28801
                                               T: (828) 622-0044
                                               F: (828) 398-0435
                                               gadavis@enviroattorney.com
                                               jwhitlock@enviroattorney.com

                                               John B. Dupree
                                               Keith D. Stewart
                                               Stewart-Dupree, P.A.
                                               713 Market Street, 2d Floor
                                               Knoxville, TN 37902
                                               T: (865) 437-5081
                                               F: (865) 437-5082
                                               john.dupree@knoxtnlaw.com
                                               keithstewart@gmail.com

                                                   8

Case 3:13-cv-00505-TAV-HBG Document 431 Filed 11/26/18 Page 8 of 9 PageID #: 15506
                                                James K. Scott
                                                713 Market Street, 1st Floor
                                                Knoxville, TN 37902
                                                T: (865) 254-8739
                                                jimscott264@gmail.com

                                                Jeffrey E. Friedman, Ala. Bar No. asb-6868-n77j
                                                (admission Pro Hac Vice)
                                                Friedman, Dazzio, Zulanas & Bowling, PC
                                                3800 Corporate Woods Drive
                                                Birmingham, AL 35242
                                                T: (205) 278-7000
                                                F: (205) 278-7001
                                                jfriedman@friedman-lawyers.com

                                                John Tyler Roper, BPR No. 21927
                                                625 Market Street, 14th Floor
                                                Knoxville, TN 37902
                                                T: (865) 888-9995
                                                tylerroperlaw@gmail.com

                                                Attorneys for Plaintiffs



                                      CERTIFICATE OF SERVICE

         The undersigned hereby certifies that on November 26, 2018, a copy of the foregoing was

  filed electronically. Notice of filing will be sent by operation of the Court’s electronic filing system

  to all parties indicated on the electronic filing receipt. Parties may access the filing through the

  Court’s electronic filing system.

                                                         /s/Gary A. Davis
                                                         Attorney for Plaintiffs




                                                     9

Case 3:13-cv-00505-TAV-HBG Document 431 Filed 11/26/18 Page 9 of 9 PageID #: 15507
